DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are pending and examined in the instant application.

Information Disclosure Statement
The IDS of 5/19/2021 has been considered.

Priority
Applicant’s arguments with regard to priority on pages 8-9 of the Remarks are persuasive.  Claims 1-22 have the benefit date of 11/17/2019. 

Response to Arguments
With regard to the document of Tenney et al. [WO 2019/232473 A2; on IDS], applicant’s persuasive arguments with regard to priority date are persuasive, and Tenney et al. is not prior art under 35 U.S.C. 102(a)(1).  Since applicant argues common assignees of Tenney et al. and the instant application, Tenney et al. is not prior art under 35 U.S.C. 102(a)(2).

Claim Comments - 35 USC § 112(f) - Means plus function
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “filter generation module” in claims 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Paragraph 378-380 of the specification disclose that the filter generation module is a software component of the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejection is necessitated by the IDS of 4/29/2022:
35 U.S.C. 103 Rejection #1:
Claims 1-3, 8-13, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. [US PGPUB 2016/0171686 A1; on IDS of 4/29/2022] in view of Rogers et al. [US PGPUB 2018/0064377 A1; on IDS] in view of Berkeley Lights [PEGS Summit poster; 30 April 2018; on IDS of 4/29/2022].
	Claim 1 is drawn to a method for analyzing biological samples.  The method comprises identifying an analysis of biological samples in multiple regions of interest in a microfluidic device and a timeline correlated with the analysis.  The timeline comprises information that is temporally aligned with at least one of a workflow or pipeline of the analysis of the biological samples.  The method comprises determining region-of-interest types for the multiple regions of interest.  The region of interest types comprise a target-based type correlated with at least one biological sample or a structure-based type correlated with the microfluidic device.  The method comprises determining multiple characteristics for the biological samples based at least in part upon the region of interest types.  The multiple attributes correspond to an attribute, a property, or a quantifiable metric for the biological samples or the analyses.  The method comprises arranging and rendering associated data from the analysis that respectively correspond to the multiple regions of interest in a user interface for at least a portion of the biological samples based at least in part upon the multiple characteristics and the timeline.
	Claim 21 is drawn to similar subject matter as claim 1, except claim 21 is drawn to an article of manufacture.
	Claim 22 is drawn to similar subject matter as claim 1, except claim 22 is drawn to a system.
	The document of Du et al. studies automated detection and repositioning of micro-objects in microfluidic devices [title].  Label 214 of Figure 2B of Du et al. selects portions of the structure of the microfluidic device (i.e. region of interests) that are DEP electrode regions [paragraph 108 of Du et al.].  
	Du et al. does not teach associating the data or viewing the data according to a timeline.  Du et al. does not teach associating a biological characteristic to a region of interest.  Du et al. does not teach arranging date on a user interface according to a characteristic or timeline.
	The document of Rogers et al. studies a soft, wearable microfluidic system capable of capture, storage, and sensing of biofluids [title].  Figure 20 of Rogers et al. illustrates a user interface for detecting lactate, chloride, and glucose as a function of time.  Figure 20 of Rogers et al. is interpreted to illustrate a pipeline timeline analysis of lactate, chloride, and glucose.  
Du et al. and Rogers et al. do not teach associating a biological characteristic to a region of interest.  Du et al. and Rogers et al. do not teach arranging date on a user interface according to a characteristic or timeline.
	The document of Berkeley Lights studies screening challenging clones at light speed [title].  Page 9 of Berkeley Lights illustrates a user interface with data for three clonal cell analysis experiments.  Page 9 of Berkeley Lights at least suggests arranging data by characteristics by ranking the clonal experiments according to the characteristics of titer score, final cell count, doubling time, and/or final rQp.

	With regard to claims 2-3, Page 9 of Berkeley Lights and Figure 20 of Rogers et al. illustrate galleries with galleries of sub-structures for the analysis results.  It is interpreted that these user interfaces are capable of being displayed because there is enough allocable space in the user interface for displaying of the results.  Page 9 of Berkeley Lights and Figure 20 of Rogers et al. illustrate populating gallery sub-structures based on a characteristic of the sample.

	With regard to claims 8-11, in Figure 20 of Rogers et al., each of lactate, chloride, and glucose represent a different set of graphical elements within the user interface.  The timeline of each of the chemical species in Figure 20 of Rogers et al. is based on the pipeline of analysis of the biological samples.  Each of the time points in each of the graphs representing each of the different chemical species in Figure 20 of Rogers et al. represents a different time stage of the analysis.  

	With regard to claims 12-13, Figure 2B of Du et al. teaches that the microfluidic device has a plurality of chambers.  Page 9 of Berkeley Lights illustrates a plurality of characteristic fields for the plurality of experiments.

	With regard to claim 20, the ordinate axis of each of lactate, chloride, and glucose in Figure 20 of Rogers et al. is drawn to a color brightness attribute used to measure the concentration of the respective chemical species.

	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the analysis of a microfluidic device of Du et al. by use of analysis of the grouped molecules as a function of time as in Rogers et al. wherein the motivation would have been that time is an additional dimension to collectively analyze different species of molecules [Figure 20 of Rogers et al.].  There would have been a reasonable expectation of success in combining Du et al. and Rogers et al. because both studies are analogously applicable to analyzing molecules in microfluidic devices.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the analysis of a microfluidic device of Du et al. and analysis of the grouped molecules as a function of time as in Rogers et al. by use of the grouping/ranking characteristics by experiments conducted over time of Berkeley Lights wherein the motivation would have been that Berkeley Lights gives additional data on which to analyze an experiment on a user interface [page 9 of Berkeley Lights]. 
There would have been a reasonable expectation of success in combining Du et al., Rogers et al., and Berkeley et al. because all three studies are analogously applicable to analyzing molecules in microfluidic devices.

Response to arguments:
	Applicant only argues the document of Tenney et al.  The document of Tenney et al. is not used in any prior art rejection in the instant Office action.

The following rejection is necessitated by the IDS of 4/29/2022:
35 U.S.C. 103 Rejection #2:
Claims 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. in view of Rogers et al. in view of Berkeley Lights as applied to claims 1-3, 8-13, and 20-22 above, in further view of Shadforth et al. [US PGPUB 2018/0078146 A1].
Claims 4-6 are further limiting drawn to analyzing two sequences of data as a function of time using an interactive widget in the user interface.
Claims 14-16 are further limiting comprising filtering the views of the data.
Du et al., Rogers et al., and Berkeley Lights make obvious temporal analysis of groupings of molecules in a microfluidic device, as discussed above.  Figure 20 of Rogers et al. teaches analyzing three sequences of data (lactate, chloride, and glucose) as a function of time.
Du et al., Rogers et al., and Berkeley Lights do not teach widgets or filtering views of data.
The document of Shadforth et al. studies a method and system for visualization of heart tissue at risk [title].  The cover figure and abstract of Shadforth et al. teach a GUI for imaging and analysis of heart tissue.  Paragraph 140 teaches user interactive widgets for filtering between types of views of the heart tissue and analysis data.
 It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the analysis of a microfluidic device of Du et al., analysis of the grouped molecules as a function of time as in Rogers et al., and the grouping/ranking characteristics by experiments conducted over time of Berkeley Lights by use of widgets and filtering of data of Shadforth et al. wherein the motivation would have been that the widgets and filtering give additional computational tools to facilitate analysis of biological data [cover figure and paragraph 140 of Shadforth et al.].  

Response to arguments:
Applicant has no arguments with regard to Shadforth et al.

The following rejection is necessitated by the IDS of 4/29/2022:
35 U.S.C. 103 Rejection #3:
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. in view of Rogers et al. in view of Berkeley Lights in view of Shadforth et al. as applied to claims 1-6, 8-16, and 20-22 above, in further view of Lee et al. [US PGPUB 2017/0205981 A1].
Claim 7 is further limiting comprising a timeline view with a respective progress of multiple workflow tasks wherein the respective progress graphically indicates temporal durations of the multiple workflow tasks.
Du et al., Rogers et al., Berkeley Lights, and Shadforth et al. make obvious temporal analysis of groupings of molecules in a microfluidic device, as discussed above.  
Du et al., Rogers et al., Berkeley Lights, and Shadforth et al. do not teach respective progress of multiple workflow tasks wherein the respective progress graphically indicates temporal durations of the multiple workflow tasks.
The document of Lee et al. pertains to a monitoring apparatus in electric power systems [title].  The cover figure and paragraph 112 of Lee et al. teach respective progress of multiple workflow tasks wherein the respective progress graphically indicates temporal durations of the multiple workflow tasks.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the analysis of a microfluidic device of Du et al., analysis of the grouped molecules as a function of time as in Rogers et al., the grouping/ranking characteristics by experiments conducted over time of Berkeley Lights, and the widgets and filtering of data of Shadforth et al. by use of the timing of parallel tasks displayed on a user interface wherein the motivation would have been that the timing of parallel tasks indicated on a user interface gives an additional computational tool to facilitate analysis of data [cover figure and paragraph 112 of Lee et al.].  

Claim Objections
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest a manner to apply the prior art of record to sequencing oligonucleotides or polypeptides.

Related Prior Art
While the document of Tandon et al. [US PGPUB 2018/0211380 A1; on IDS] teaches imaging a microfluidics device, Tandon et al. does not teach grouping molecules according to characteristics and then conducting a temporal analysis of the data.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 29 April 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        12 May 2022